Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-49 are rejected under 35 U.S.C. 103 as being unpatentable over Lam et al. (US PG pub. 2002/0072121) in view of Eklund et al. ( '‘Hydrophobic Man-1-P derivatives correct abnormal glycosylation in Type ) congenital disorder of glycosylation fibroblasts”, of record) or Le-Merrer et al.  (WO2007/096532, presented in IDS).
Lam et al. teaches a composition comprising a lipid particle wherein a nucleic acid is encapsulated with a lipid which is in a particulate form, see [0152] and [0007]. The reference teaches that for targeting macrophages, endothelial cells or lymphocytes, mannose or mannose-6-phosphate is used, see [0146]. Lam et al. teaches use of polyethylene oxide as a polymer and the lipid particle comprises lipid comprising a phospholipid wherein the phospholipid has a polar head group choline, see [0044] and [0046]. Lam et al. teaches that examples of amphipathic compounds include, but are not limited to, phospholipids, aminolipids and sphingolipids. Representative examples of phospholipids include, but are not limited to, phosphatidylcholine, phosphatidylethanolamine, phosphatidylserine, phosphatidylinositol, phosphatidic acid, palmitoyloleoyl phosphatidylcholine, lysophosphatidylcholine, lysophosphatidylethanolamine, dipalmitoylphosphatidylcholine, dioleoylphosphatidylcholine, distearoylphosphatidylcholine or dilinoleoylphosphatidylcholine, see, [0041], [0046] and [0092]. The molar ratio is taught in [0022] and [0280]. Since the art provides the generic molar amount, it would be within skill of an artisan to manipulate the amount for liposomal encapsulation.
Lam et al. does not teach the use of mannose-1-phosphate and the use of encapsulated mannose-1-phosphate or phosphorylated saccharide or  carbohydrate.
Eskund teaches mannose -1-phosphate can be used as potential therapeutics for CDG-1 patients, see title and abstract. 
Le-Merrer et al.  (WO2007/096532) teaches mannosyl-1-phopshate useful for treating CDG-I syndrome, see abstract.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized mannose-1 –phosphate in place of mannose-6-phosphate for treating congenital disorder of glycosylation fibroblasts. One of ordinary skill would have been motivated to do so because Lam teaches use of carbohydrates encapsulated in liposomes for targeting cells and Eskund and Le-Merrer teaches mannose -1-phosphate can be used as potential therapeutics for CDG-1 patients.
Claims 21-49 are rejected under 35 U.S.C. 103 as being unpatentable over Kozbor et al. (USP 7,011,845)  in view of Woodle et al. (USP 5,013,556) and further in view of Eklund et al. ( '‘Hydrophobic Man-1-P derivatives correct abnormal glycosylation in Type ) congenital disorder of glycosylation fibroblasts”) or Le-Merrer et al.  (WO2007/096532 of record).
Kozbor et al. discloses beta-glucans encapsulated in liposomes, see title. Kozbor et al. teaches liposomes encapsulating a .beta.-glucan have an improved activity of enhancing a cellular immunity, especially when they are transmucosally administered, see abstract. 
Woodle et al. teaches a liposome composition, which contains between 1-20 mole percent of an amphipathic lipid derivatized with a polyalkylether, as exemplified by phosphatidylethanolamine derivatized with polyethylene glycol. The derivatized lipid enchances the circulation time of the liposomes several fold, and this enhancement is achieved with either fluid or membrane-rigidifying liposome components. The reference teaches methods for delivering a drug for slow release from the bloodstream, and for targeting a selected tissue or cells with liposomes, via the bloodstream, see abstract.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized liposome encapsulated beta-glucan for targeting cells motivated by the teachings of Woodle et al.
The references discussed above do not teach use of carbohydrate or phosphorylated saccharide such as mannose -1-phopshate.
Eskund teaches mannose -1-phosphate can be used as potential therapeutics for CDG-1 patients, see title and abstract. 
Le-Merrer et al.  (WO2007/096532) teaches mannosyl-1-phopshate useful for treating CDG-I syndrome, see abstract.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized Mannose-1-phosphate in place of beta-glucan as taught by Eskund et al. and would have encapsulated with liposome for slow release of drug and targeting cells motivated by the teachings of Kozbor and Woodle et al.
Nonstatutory double patenting rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,449,149. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recite a method for treating a congenital disorder of glycosylation (CDG) in a human in need thereof, wherein the CDG is CDG-Ia, CDG-Ie, CDG-li, CDG-Ik, CDG-Io, CDG-Ip, or DPM2-CDG, the method comprising administering to the human a pharmaceutical composition comprising: (1) a liposome comprising one or more phospholipids conjugated to polyethylene glycol (PEG); and (ii) one or more phosphorylated monosaccharide, phosphorylated disaccharide, phosphorylated oligosaccharide, or phosphorylated polysaccharide, or any combination thereof,
encapsulated in the liposome. The patented claims recite a composition comprising: (i) a lipid particle, wherein the lipid particle comprises phospholipids and polyethylene glycol (PEG), wherein at least two of the phospholipids are phosphatidylethanolamine (PE) and phosphatidylcholine (PC), and wherein the PEG is conjugated to at least one phospholipid; and (ii) an endogenous carbohydrate selected from the group consisting of a phosphorylated mannose, a phosphorylated mannofuranose, and a phosphorylated mannopyranos, and wherein the endogenous carbohydrate is encapsulated in the lipid particle. A method for delivering a carbohydrate to the interior of a cell, comprising administering to the cell the composition of claim 1, wherein the administered composition traverses the cell plasma membrane to deliver the carbohydrate to the interior of the cell. The patented lipid particle comprising phosphorylated carbohydrate reads on the instant claims.

Claims 21-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 11,045,419. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recite a method for treating a congenital disorder of glycosylation (CDG) in a human in need thereof, wherein the CDG is CDG-Ia, CDG-Ie, CDG-li, CDG-Ik, CDG-Io, CDG-Ip, or DPM2-CDG, the method comprising administering to the human a pharmaceutical composition comprising: (1) a liposome comprising one or more phospholipids conjugated to polyethylene glycol (PEG); and (ii) one or more phosphorylated monosaccharide, phosphorylated disaccharide, phosphorylated oligosaccharide, or phosphorylated polysaccharide, or any combination thereof,
encapsulated in the liposome. The patented claims recite a pharmaceutical composition, comprising: (i) a liposome comprising one or more phospholipids conjugated to polyethylene glycol (PEG); and (ii) one or more phosphorylated carbohydrates encapsulated in the liposome, wherein one or more of the phosphorylated carbohydrates comprise phosphorylated monosaccharide, phosphorylated disaccharide, phosphorylated oligosaccharide, or phosphorylated polysaccharide, or any combination thereof. The patented liposomes comprising phosphorylated carbohydrate reads on the instant claims.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SNIGDHA MAEWALL/
Primary Examiner, Art Unit 1612